KAVANAUGH, Circuit Judge,
concurring:
Our precedents hold that discriminatory transfers (and discriminatory denials of transfers) are ordinarily not actionable under Title VII. See Stewart v. Ashcroft, 352 F.3d 422, 426 (D.C. Cir. 2003); Brown v. Brody, 199 F.3d 446, 457 (D.C. Cir. 1999). The majority opinion narrows those precedents and holds that discriminatory transfers are sometimes actionable, including under the circumstances alleged in this case. I am comfortable with that narrowing of our precedents, and I therefore join the majority opinion.
That said, uncertainty will remain about the line separating transfers actionable under Title VII from those that are not actionable. In my view, the en banc Court at some point should go further and definitively establish the following clear .principle: All discriminatory transfers (and discriminatory denials of requested transfers) are actionable under Title VII. As I see it, transferring an employee because of the employee’s race (or denying an employee’s requested transfer, because of the employee’s race) plainly constitutes discrimination with respect to “compensation, terms, conditions, or. privileges of employment” in violation of Title VII. 42 U.S.C. § 20Q0e-2(a). I look forward to a future case where our Court says as much.